Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 5 and 7 October 1812
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          
            Monsieur Philada 5 Octobre 1812
            J’ai reçu en tems La Lettre ont vous m’avés honoré sous la date du 8 août der. Je ne puis assés Exprimer toute la reconnoissance que m’a inspiré Votre Obligeante Sollicitation auprês du Sécretaire d’Etat pour mon passage sur le premier Vaisseau du Gouvernement pour lEurope.
            Il paroit qu’il a totalement oublié de mentionner dans ses bureaux ou a son sécrétaire particulier cette permission, car vainement j’ai Ecrit a M. Monroe les 21 Juillet, 29 août & 13 septembre; je n’ai recu aucune réponse a ces differentes lettres depuis pres de 3 mois. Je scais quil etoit absent de Washington, mais sans doute quelqun est Chargé du Soin des affaires courantes, en son absence & on peut m’Ecrire sans nommer le véritable objet
            J’ai bien remarqué dans votre Sus dite que l’objet ni le tems pour une mission spéciale en france ou en angleterre n’est Encor fixé. Jai donc attendu presque 3 mois cette occasion esperant qu’elle se présenteroit, et quant elle se presentera il est probable qu’on négligeroit de m’en informer. mes amis et Protecteurs en france qui m’apellent se trouveront peut être offensés de mon retard quils peuvent attribuer a de la Negligence.
            En Effet la saison pour m’utiliser est la fin de L’automne en préparant dés le commençement de Lhiver les opérations pour le Printems—l’affreuse disette dere dans tout l’Empire en démontre la nécessité urgente on a Ete obligé dans presque tous les départemens de distribuer au peuple des soupes (a la thompson, Rumford) pour suppleer au deffaut de grain le prix du pain etant Elevé de 2. a 9 fois—
            Vous aurés sans doute sous peu des Depêches a Envoyer a vos mînistres en france & en Angleterre, ainsi que la Légation francaise. La saison est maintenant très favorable, les nuits deviennent Longues, les Vents propices règnent dans ce mois et tout Semble assurer l’arrivée des dépêches et leur prompt retour surtout si un Cartel en étoit porteur. Lintérest de Ve Gouvernement semble l’Exiger encor plusque le mien car L’opinion a besoin dêtre dirigee en angleterre et même en france plus que jamais en faveur des E: U: Je m’en rapporte d’ailleurs a votre Sagesse bien plus qu’a mon Opinion que je n’émets qu’en passant et comme ami de Votre patrie. Je joins En conséquence dans cette Lettre quelques idées qui me sont suggérees par le desir de vos succes—
            
            J’Espere qu’en faveur de ces motifs vous me pardonnerés une importunité que je n’Employe que pressé par le tems et la tres grande nécessité de me rendre en france. Deux mois se sont Ecoulés depuis que j’ai Eu l’honneur de Vous Ecrire et si vous avés la bonte d’achever cet œuvre de Bienveillance (car l’homme de bien ne peut se lasser de bien faire,) je ne vous troublerai plus. Le deffaut absolu de réponse de la part du Sécrétaire d’Etat m’a obligé a cette seconde Lettre—et si quelque officier du Gouvernemt, moins occupé étoit Chargé par vous de prendre note de la resolution du secrétaire d’Etat a cet Egard pour m’informer a tems de me rendre a tel port avec mes malles, pour tel jour (sans autre Explication) nul ne sçauroit de quoi il s’agit.
            J’ai L’honneur d’Etre avec les sentimens d’un ancien & tres respectueux attachet attachementVotre tres humble et tres dévoué ServiteurDe Lormerie
          
          
            P. s. ma perpléxité et mes incertitudes sont si grandes que je me crois Obligé de me transporter a Baltimore a la fin de ce mois avec mes Caisses pour le museum imperial, afin d’Etre prêt a les Embarquer dans le Navire de l’Etat qui s’Expediera probablement du port sus dit ou de Washington
          
         
          Editors’ Translation
          
            
              Sir Philadelphia 5 October 1812
              I have received the letter with which you honored me dated last August 8. I cannot sufficiently express all the gratitude inspired in me by your obliging appeal to the secretary of state regarding my passage on the first government ship to Europe.
              It seems that he completely forgot to mention this permission in his offices or to his personal secretary, because I wrote to Mr. Monroe in vain on 21 July, 29 August, and 13 September; I have received no reply to any of these letters for about 3 months. I know he was away from Washington, but doubtless someone is left in charge of daily business during his absence, and I could be written to without revealing the real purpose
              I did learn from your abovementioned letter that neither the object of, nor the time for a special mission to France or England had yet been fixed. I have thus been waiting for almost 3 months for this opportunity, hoping that it would present itself, and yet when it does, I will probably not be informed. My friends and protectors in France, who are calling on me to return, will perhaps be offended by my tardiness, which they might attribute to negligence.
              Indeed, the season to make use of me is the end of autumn, and to prepare for the spring operations as early as the beginning of winter—the horrible famine ravaging the whole empire demonstrates its urgent need. In almost all of the French provinces, it was necessary to distribute soup to the people (in the manner of Thompson, Rumford), to make up for the lack of grain, the price of bread having multiplied 2- to 9-fold—
              Very soon you will probably have dispatches to send to your ministers in France and England, as will the French legation. The season is now very favorable, the nights are becoming longer, propitious winds prevail this month, and everything seems to insure the arrival of the dispatches and their prompt return, especially if a cartel were to carry them. The interest of your government seems to demand it even more than does mine, because public opinion needs more than ever to be directed in favor of the United States in England, and even in France. Furthermore, I defer to your wisdom much more than to my own opinion, which I express only in passing and as a friend of your fatherland. Consequently, I attach to this letter a few ideas suggested to me by the desire to see you succeed—
              I hope that, considering my motives, you will forgive me the importunity that I employ only because pressed by time and the very great need to return to France. Two months have passed since I had the honor of writing to you, and if you are kind enough to complete this act of benevolence (because a good man cannot tire of doing good), I will trouble you no longer. The total lack of response by the secretary of state has forced me to write this second letter—and if some less busy government officer was entrusted by you with taking note of the secretary of state’s decision on this matter and giving me timely notice to go to a given port with my trunks, on a given day (without any other explanation), nobody need know what this is all about.
              I have the honor to be, with feelings of a longstanding and very respectful attachmentyour very humble and very devoted servantDe Lormerie
            
            
              P.S. My perplexity and uncertainty are so great that I feel obliged to travel to Baltimore at the end of this month with my boxes for the imperial museum, in order to be ready to place them on the public vessel that will probably leave from the abovementioned port or Washington.
            
          
        